 FOREST CITY ENTERPRISES17Forest City Enterprises, Inc. and United Food andCommercial Workers International Union,Local 698 f/k/a Retail Clerks Union Local No.698, AFL-CIO. Case 8-CA-12917March 3, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEUpon a charge filed on June 15, 1979, andamended on July 31, 1979, by United Food andCommercial Workers International Union, Local698 f/k/a Retail Clerks Union Local No. 698,AFL-CIO, herein called the Union, and dulyserved on Forest City Enterprises, Inc., hereincalled Respondent, the General Counsel of the Na-tional Labor Relations Board, by the Regional Di-rector for Region 8, issued a complaint and noticeof hearing on July 31, 1979, against Respondent, al-leging that Respondent had engaged in and was en-gaging in unfair labor practices affecting commercewithin the meaning of Section 8(a)(5) and (1) andSection 2(6) and (7) of the National Labor Rela-tions Act, as amended. Copies of the charge,amended charge, complaint, and notice of hearingbefore an administrative law judge were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on January 29,1979, following a Board election in Case 8-RC-11453, the Union was duly certified as the exclu-sive collective-bargaining representative of Respon-dent's employees in the unit found appropriate;'and that, commencing on or about May 3, 1979,and at all times thereafter, Respondent has refused,and continues to date to refuse, to bargain collec-tively with the Union as the exclusive bargainingrepresentative, although the Union has requestedand is requesting it to do so. On August 13, 1979,Respondent filed its answer to the complaint admit-ting in part, and denying in part, the allegations inthe complaint.On December 21, 1979, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on January 16,1980, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-Official notice is taken of the record in the representation proceed-ing, Case 8-RC 11453,. as the term "record" is defined in Secs 102 68and 102.69(g) of the Board's Rules and Regulations, Series 8, as amended.See LTV Electrosystenms. Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683(4th Cir. 1968); Golden 4ge Beverage Co., 167 NLRB 151 (1967), enfd. 415F.2d 26 (5th Cir. 1969); Intertype Co. v. Penello, 269 F.Supp 573(D.CVa., 1967); Follett Corp., 164 NLRB 378 (1967), enfd. 397 F2d 91(7th Cir 1968); Sec. 9(d) of the NLRA, as amended248 NLRB No. 5mary Judgment should not be granted. Respondentthereafter filed a response to the Notice To ShowCause and a Cross-Motion for Summary Judgment.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint, its response to theNotice To Show Cause, and its Cross-Motion forSummary Judgment, Respondent repeats the argu-ments, first raised in the representation proceeding,that the Union's certification is invalid because ofan erroneous unit determination, and because theBoard agent who supervised the December 1, 1978,election at Respondent's store interfered with theproper conduct of the election and engaged in actswhich improperly affected the results thereof. TheGeneral Counsel argues that all material issueshave been previously presented to, and decided by,the Board, and that there are no litigable issues offact requiring a hearing. We agree with the Gener-al Counsel.Our review of the record herein, including therecord in Case 8-RC-11453, discloses that the Re-gional Director for Region 8 issued a Decision andDirection of Election on October 31, 1978. There-after, Respondent filed a request for review of theRegional Director's Decision and Direction ofElection, and the Board, on November 29, 1978,denied the request for review on the ground that itraised no issue warranting review. An election wasconducted on December 1, 1978. The tally showed36 votes cast for, and 22 against, the Union, with 6challenged ballots. Respondent filed timely objec-tions to the election. On January 29, 1979, the Re-gional Director for Region 8 issued a SupplementalDecision and Certification of Representative, over-ruling Respondent's objections. Respondent filed atimely request for review of the Regional Direc-tor's Supplemental Decision and Certification ofRepresentative. The Board, on April 5, 1979,denied Respondent's request for review on theground that it raised no substantial issues warrant-ing review.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledFOREST CITY ENTERPRISES 17 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDto relitigate issues which were or could have beenlitigated in a prior representation proceeding.2All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment, and deny Respon-dent's Cross-Motion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is now, and has been at all times ma-terial herein, an Ohio corporation with its principaloffice and place of business in Brook Park, Ohio,where it is presently, and has been at all times ma-terial herein, engaged in the business of retail salesof building supplies and consumer goods. Respon-dent maintains other retail stores in and aroundChicago, Illinois; Detroit, Michigan; Cleveland,Ohio; and Akron, Ohio. Respondent's RollingAcres store located in Akron, Ohio, is the onlystore involved in this proceeding. In the course andconduct of its business operations, Respondent an-nually receives gross revenues in excess of$500,000, and annually receives goods valued inexcess of $10,000 directly from points located out-side the State of Ohio.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.11. THE LABOR ORGANIZATION INVOLVEDUnited Food and Commercial Workers Interna-tional Union, Local 698 f/k/a Retail Clerks UnionLocal No. 698, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.I See Pittsburgh Plate Glass Co. v. N.L.R.B., 313 U S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102 69(c).II. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All full-time and regular part-time selling andnon-selling employees, including departmentheads, appliance salesmen and home improve-ment salesmen, employed by the Employer atits Rolling Acres, Akron, Ohio store; but ex-cluding all professional employees, guards andsupervisors as defined in the Act.2. The certificationOn December 1, 1978, a majority of the employ-ees of Respondent in said unit, in a secret-ballotelection conducted under the supervision of theRegional Director for Region 8, designated theUnion as their representative for the purpose ofcollective bargaining with Respondent. The Unionwas certified as the collective-bargaining represen-tative of the employees in said unit on January 29,1979, and the Union continues to be such exclusiverepresentative within the meaning of Section 9(a)of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about April 12, 1979, and atall times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about May 3, 1979, and continuingat all times thereafter to date, Respondent has re-fused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees insaid unit.Accordingly, we find that Respondent has, sinceMay 3, 1979, and at all times thereafter, refused tobargain collectively with the Union as the exclu-sive representative of the employees in the appro-priate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1)of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper- FOREST CITY ENTERPRISES19ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit, and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Forest City Enterprises, Inc., is an employerengaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2. United Food and Commercial Workers Inter-national Union, Local 698 f/k/a Retail ClerksUnion Local No. 698, AFL-CIO, is a labor organi-zation within the meaning of Section 2(5) of theAct.3. All full-time and regular part-time selling andnon-selling employees, including department heads,appliance salesmen and home improvement sales-men, employed by the Employer at its RollingAcres, Akron, Ohio, store; excluding all profession-al employees, guards and supervisors as defined inthe Act, constitute a unit appropriate for the pur-poses of collective bargaining within the meaningof Section 9(b) of the Act.4. Since on or about January 29, 1979, the above-named labor organization has been and now is thecertified and exclusive representative of all employ-ees in the aforesaid appropriate unit for the purposeof collective bargaining within the meaning of Sec-tion 9(a) of the Act.5. By refusing on or about May 3, 1979, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Forest City Enterprises, Inc., Akron, Ohio, its offi-cers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with United Food andCommercial Workers International Union, Local698 f/k/a Retail Clerks Union Local No. 698,AFL-CIO, as the exclusive bargaining representa-tive of its employees in the following appropriateunit:All full-time and regular part-time selling andnon-selling employees, including departmentheads, appliance salesmen and home improve-ment salesmen, employed by the Employer atits Rolling Acres, Akron, Ohio store; but ex-cluding all professional employees, guards andsupervisors as defined in the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifFOREST CITY ENTERPRISES '9 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDan understanding is reached, embody such under-standing in a signed agreement.(b) Post at Respondent's Rolling Acres, Akron,Ohio, store copies of the attached notice marked"Appendix."3Copies of said notice, on forms pro-vided by the Regional Director for Region 8, afterbeing duly signed by Respondent's representative,shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, in-cluding all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c) Notify the Regional Director for Region 8, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.3 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith United Food and Commercial WorkersInternational Union, Local 698 f/k/a RetailClerks Union Local No. 698, AFL-CIO, asthe exclusive representative of the employeesin the bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive represen-tative of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditionsof employment, and, if an understanding isreached, embody such understanding in asigned agreement. The bargaining unit is:All full-time and regular part-time sellingand non-selling employees, including depart-ment heads, appliance salesmen and homeimprovement salesmen, employed by us atour Rolling Acres, Akron, Ohio, store; butexcluding all professional employees, guardsand supervisors as defined in the Act.FOREST CITY ENTERPRISES, INC.